DETAILED ACTION
Response to Arguments
Applicant’s arguments, see the claim amendments, filed 5/12/22, with respect to the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,355,687, hereafter referred to as the Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are minor and obvious.
Regarding claim 1, the Patent claims a chip-on film type semiconductor package, comprising:
an integrated circuit chip (column 10, line 65);
a printed circuit board layer (column 10, line 66);
an outer lead bonder pad (column 11, line 1); and
a graphite layer (column 10, line 67),
wherein the integrated circuit chip is connected to one surface of the printed circuit board layer directly or by a mounting element (column 11, line 3-5), the outer lead bonder pad is located on one surface of the printed circuit board layer (column 11, lines 1-2), and the graphite layer is laminated on an opposite surface of the printed circuit board layer (column 11, lines 5-6), the graphite layer is laminated in an area excluding an opposite surface of an area of the printed circuit board layer in which the outer lead bonder pad is disposed (column 11, lines 10-12), and the integrated circuit chip is a display driver integrated circuit chip (column 11, lines 14-15).
Though the Patent fails to teach the integrated circuit chip is to be parallel to a length direction of the printed circuit board layer, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the location of the integrated circuit chip through routine experimentation (MPEP 2144.05).
With respect to claim 2, the Patent (claim 2) claims an adhesive layer between the graphite layer and the printed circuit board layer.
As to claim 3, the Patent (claim 3) claims a protective film layer on one surface of the graphite layer.
In re claim 4, the Patent (claim 4) claims a thickness of the graphite layer is 5 um to 40 um.
Concerning claim 5, the Patent (claim 5) claims the graphite layer is a carbonized polymer film or a film formed of graphite powder.
Pertaining to claim 6, the Patent (column 11, lines 7-9) claims the outer lead bonder pad is disposed to be parallel to a length direction of the integrated circuit.
In claim 7, the Patent (claim 6) claims the graphite layer is laminated in an area excluding an opposite surface of an area of the printed circuit board layer in which the outer lead bonder pad is disposed.
Regarding claim 11, the Patent claims display device, comprising: 
the chip-on film type semiconductor package comprising (column 12, line 2): 
an integrated circuit chip (column 12, line 3); 
a printed circuit board layer (column 12, line 4); 
an outer lead bonder pad (column 12, line 6-7); and 
a graphite layer (column 12, line 5), 
wherein the integrated circuit chip is connected to one surface of the printed circuit board layer directly or by means of a mounting element, the outer lead bonder pad is located on one surface of the printed circuit board layer, the graphite layer is laminated on an opposite surface of the printed circuit board layer (column 12, lines 8-11), the graphite layer is laminated in an area excluding an opposite surface of an area of the printed circuit board layer in which the outer lead bonder pad is disposed (column 12, lines 14-16), and the integrated circuit chip is a display driver integrated circuit chip (column 12, lines 18-19); and 
a substrate (column 12, line 20); and 
a display panel (column 12, line 21).
Though the Patent fails to teach the integrated circuit chip is to be parallel to a length direction of the printed circuit board layer, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the location of the integrated circuit chip through routine experimentation (MPEP 2144.05).
With respect to claim 12, the Patent (claim 10) claims an adhesive layer between the graphite layer and the printed circuit board layer.
As to claim 13, the Patent (claim 11) claims a protective film layer on one surface of the graphite layer. 
In re claim 14, the Patent (claim 12) claims a thickness of the graphite layer is 5 um to 40 um.
Concerning claim 15, the Patent (claim 13) claims the graphite layer is a carbonized polymer film or a film formed of graphite powder.
Pertaining to claim 16, the Patent (column 12, lines 12-14) claims the outer lead bonder pad is disposed to be parallel to a length direction of the integrated circuit.
In claim 17, the Patent (claim 14) claims the graphite layer is laminated in an area excluding an opposite surface of an area of the printed circuit board layer in which the outer lead bonder pad is disposed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            6/14/22